Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00750-CV

                        In the INTEREST OF W.M.T.K.

          From the 25th Judicial District Court, Guadalupe County, Texas
                           Trial Court No. 10-0141-CV
                   The Honorable William Old, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 We ORDER all costs of this appeal taxed against appellant, James Lucas Knight.

 SIGNED May 6, 2015.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice